oRrINAt                                                   12/29/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0525


                                        DA 20-0525
                                                                           F/LED
                                                                          OEC 2 9 2020
                                                                       Bower) Greenvvooa
                                                                     Clerk of Supreme Court
 IN THE MATTER OF:                                                      State of MontarNA
 K.G.-G.,
                                                                     ORDER
       A Youth In Need of Care.




       Representing themselves, Petitioners Kirsten Genereaux and Tyler Gilead, birth
parents of K.G.-G., have filed a petition for rehearing of this Court's order issued
November 24, 2020. The State was contacted and is opposed to Petitioners' request for
rehearing.
       This case involves an order entered in the Eleventh Judicial District.
Flathead County,     which    continued     Temporary     Investigative    Authority     until
December 31, 2020. Pursuant to the Uniform Child Custody 'and J urisdiction Enforcement
Act(UCCJEA), the matter was transferred to Arizona because Arizona is the home state
of the child. This Court dismissed Petitioners' appeal explaining that there was no final
judgment on appeal; that the underlying TIA was still pending; and that the investigation
by the Superior Court of Maricopa County in Arizona had begun.               Moreover, the
District Court has not issued any further orders in this matter believing it did not have
jurisdiction because of Petitioners' appeal. No underlying circumstances have changed
since this Court's order on November 24, 2020.
       This Court will only consider a petition for rehearing if one ofthe following reasons
were presented: "What it overlooked some fact material to the decision; [][t]hat it
overlooked some question presented by counsel that would have proven decisive to the
case; or [][t]hat its decision conflicts with a statute or controlling decision not addressed
by the supreme court." M. R. App. P. 20(1)(a)(i)-(iii).
       Petitioners    have   not   presented   any   ground      for   rehearing   under
M. R. App. P. 20(1)(a). Therefore,
       IT IS ORDERED that the Petition for Rehearing is DENIED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to
Petitioners.
                     A lin
       Dated this G I day of December, 2020.



                                                              Chief Justice




                                                               Justices




                                           2